Fourth Court of Appeals
                                  San Antonio, Texas
                                        February 7, 2019

                                      No. 04-18-00532-CR

                                 Daniel Cervantes SALAZAR,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR6992
                          Honorable Joey Contreras, Judge Presiding


                                         ORDER

        We grant the motion and order appellant’s attorney, David L. McLane, to file appellant’s
brief by March 6, 2019 (62 days after the original due date).

        The court does not ordinarily grant extensions of more than sixty days beyond the
original due date. Counsel is therefore advised that no further extensions of time will be granted
absent a motion, filed by the date the brief is due, that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court does not generally consider a
heavy work schedule to be an extraordinary circumstance.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court